Smith, J., (after stating the facts). Article 7, § 46, of the Constitution provides: ‘ ‘ That the qualified electors of each county shall elect one treasurer, who shall be ex-officio treasurer of the common school funds of the county.” Section 3509 of Kirby’s Digest provides: “He (the treasurer) shall be allowed as commissions on the aggregate amount of all school funds of the county that come into his hands in any one year, the rate of two per cent and no more, provided that if any county treasurer shall have taken commissions from any part of the school funds, the same shall not be subject to the commission in the hands of his successors in office.” Appellee contends that he is entitled to the commission sued for under the Constitution and statute above quoted. “The common school fund of each county” and “all school funds of the county” as used in the Constitution and statute quoted mean funds raised by the annual levy and collection of the taxes for school purposes and other sources such as that prescribed by section 7486 of Kirby’s Digest. The Constitution and laws provide for State taxes which shall not exceed three mills on the dollar and for a per capita tax of one dollar, and also for school district taxes not to exceed seven mills on the dollar. Section 7486 of Kirby’s Digest provides for common school funds derived from certain other sources. These funds together with the funds raised by annual taxation under the Constitution and laws, constitute the “common school funds of each county,” referred to under the constitutional provision and statute, supra, under which appellee claims. But the special funds obtained by mortgaging the property of the special free school district for the purpose of erecting and equipping a school building under the authority of section 7696 of Kirby’s Digest are not a part of the common school fund or the school funds of each county, in the sense that these terms are used in the Constitution and statute, under which appellee claims. The funds obtained for the special purpose named and in the manner named in the statute are not realized from the taxes or from the other sources by which the common school funds of the county are raised. They are not, as stated, a part of the ‘ ‘ common school funds,” or “the school funds” of each county, but belong to the special school district raising them in a special manner for the special purposes designated. See Honey v. Greene County, 102 Ark. 106. There must be some specific statutory authority for the allowance of the commission or fee to an officer. See Honey v. Greene County, supra. The appellee admits that he had received his commission on all moneys paid out as interest and all moneys of the Helena Special School District No. 1, which had come into his hands. The treasurer being entitled to and allowed commissions on the funds raised by taxation, set apart for the purpose of paying the interest and principal of the bonds as this sum passed through Ms hands, can not be allowed, in addition to tMs, a commission on the principal of $100,000, obtained by mortgaging property. To allow a commission on the latter sum would be to give him double commissions. This is not contemplated. The judgment, therefore, is reversed and the cause dismissed.